internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-128896-00 date date legend property taxpayer trust x year country dear sir we received your letter dated date and subsequent correspondence requesting a ruling that property meets the requirements of a personal_residence under sec_2702 of the internal_revenue_code and sec_25_2702-5 of the gift_tax regulations this letter responds to your request the facts and representations submitted are summarized as follows taxpayer is the sole owner of property and proposes to create trust the terms of trust are intended to satisfy the requirements for a qualified_personal_residence_trust found in sec_25_2702-5 taxpayer proposes to transfer her entire_interest in property to trust property consists of approximately x acres of land and is improved by a single family dwelling a barn a small shed and a garage taxpayer represents that the barn and shed are used for storage property is assessed for municipal tax purposes as a single parcel other residential properties in the area are generally of a similar nature plr-128896-00 taxpayer inherited property in year taxpayer is a united_states citizen residing in country taxpayer represents that she uses property as her summer retreat and that her annual use of property exceeds the minimum number of days required by sec_280a taxpayer further represents that property is used exclusively for seasonal residential purposes taxpayer occasionally allows friends to use property when she is not there taxpayer asks her guests to pay for their use of utilities but does not provide any services in connection with the use of the property and has never charged rent on the property taxpayer has never advertised property as being available for rent to the general_public article iii paragraph a of trust provides that during the trust term the trustee shall except as expressly permitted or required elsewhere in this instrument hold the property or any other personal_residence owned by the trustee at any time for use as a personal_residence exclusively by taxpayer and other persons if any who are spouses or dependents of taxpayer no other person shall be permitted or entitled to use the property during the term other than as a temporary guest of taxpayer no personal_residence owned by the trustee shall be used for any nonresidential purpose by any person you have requested a ruling that property constitutes a personal_residence within the meaning of sec_25_2702-5 sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest shall be treated as being zero the value of any retained_interest that is a qualified_interest shall be determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer if the transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in the trust sec_25_2702-5 provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of that section a transfer in trust meets the requirements of sec_25_2702-5 only if the trust is a personal_residence_trust as defined in sec_25_2702-5 a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides that a qualified_personal_residence_trust is a plr-128896-00 trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for purposes of sec_25_2702-5 a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_280a provides that a taxpayer uses a dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of a fourteen days or b ten percent of the number of days during such year for which such unit is rented at a fair rental sec_25_2702-5 provides in part that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services are provided in connection with the provision of lodging eg a hotel or a bed and breakfast a residence is not a personal_residence if during any period not occupied by the term holder its primary use is other than as a residence in the present case other residential parcels in proximity to property generally contain a similar amount of acreage and the improvements on property are consistent with residential properties in the community taxpayer represents that she uses property as a vacation home and that her annual personal_use of property exceeds the requirements of sec_280a accordingly based on the facts and representations submitted we conclude that property including improvements is a personal_residence within the meaning of sec_2702 and sec_25_2702-5 except as specifically ruled herein we express no opinion regarding whether trust will meet the requirements for a qualified_personal_residence_trust under sec_25_2702-5 this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect a copy of this letter should be attached to any gift estate or generation-skipping plr-128896-00 transfer_tax returns that you may file relating to this matter a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion on the federal tax consequences of the transaction under sec_877 sec_2107 and sec_2501 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110
